Citation Nr: 0015042	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  97-19 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for 
service-connected chronic cervical spine strain with 
recurrent left-sided torticollis.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected chronic low back pain 
syndrome with recurrent left leg radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
chronic low back pain syndrome with recurrent left leg 
radiculopathy and for chronic cervical spine strain with 
recurrent left-sided torticollis and assigned 10 percent and 
noncompensable ratings for these disorders, respectively.

The Board remanded the claims in March 1999 for further 
development of the evidence.  The claim for an initial 
disability rating in excess of 10 percent for 
service-connected chronic low back pain syndrome with 
recurrent left leg radiculopathy is addressed in the Remand 
section of this decision.


FINDINGS OF FACT

Service-connected chronic cervical spine strain with 
recurrent left-sided torticollis is manifested by slight 
limitation of motion of the neck.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but not 
higher, for service-connected chronic cervical spine strain 
with recurrent left-sided torticollis have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5290 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appealed the initial assignment by the RO of a 
noncompensable rating for chronic cervical spine strain with 
recurrent left-sided torticollis.  Accordingly, the issue of 
an initial compensable rating for service-connected chronic 
cervical spine strain with recurrent left-sided torticollis 
is well grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (holding that when a claimant is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open).  
The veteran subsequently perfected his appeal of the issue to 
the Board.

There is a distinction between an appeal of an original 
rating assigned upon an award of service connection and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126, 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between an appeal of the original rating assigned 
and a claim for an increased rating is important in terms of 
VA adjudicative actions.  Fenderson, 12 Vet. App. at 132.

In this case, the SOC provided to the veteran identified the 
issue on appeal as one for "service connection" for chronic 
cervical strain rather then one for the original or initial 
"evaluation" of the service-connected chronic cervical 
strain.  Nevertheless, the RO did provide the veteran with 
the appropriate regulations for evaluating the degree of 
impairment resulting from his service-connected cervical 
disorder.  Moreover, on remand, the RO correctly stated the 
issue on appeal as one for the "evaluation" of 
service-connected chronic cervical spine strain with 
recurrent left-sided torticollis in the October 1999 
supplemental statement of the case.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1 
and 4.2.  Because this appeal is from the initial rating 
assigned to a disability upon awarding service connection, 
more probative value is assigned to evidence contemporaneous 
with the claim for service connection for the disorder and 
with the rating decision which awarded service connection 
than to earlier or later evidence.  However, consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).

The service-connected chronic cervical spine strain with 
recurrent left-sided torticollis is evaluated analogously in 
this case to criteria for limitation of motion of the 
cervical spine.  The Board concludes that this is the most 
appropriate criteria available in the VA Schedule for Rating 
Disabilities.  See Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992) (Board should provide an explanation for a 
diagnostic code used for a disorder that must be rated 
analogously to another disorder).  The rating criteria 
provide a 10 percent rating for slight limitation of motion; 
a 20 percent rating for moderate limitation of motion; and 30 
percent rating for severe limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5299-5290.

At the time of its March 1999 remand order, the Board noted 
that in this case no complaints or findings pertaining to the 
neck had been shown in the service medical records since 
1977.  Nevertheless, an October 1994 VA examiner diagnosed 
degenerative arthritis of the cervical spine with recurrent 
left sided torticollis.  However, the examiner noted that 
there was normal range of motion of the neck and no evidence 
of torticollis at the time of the examination.  Moreover, 
although the diagnosis included degenerative arthritis, it 
was unclear whether this was a clinical diagnosis or whether 
the examiner had the opportunity to review x-ray studies of 
the cervical spine that were ordered but the reports of which 
were not in the claims file.

Moreover, in his March 1997 notice of disagreement, the 
veteran stated that he was "still taking therapy for my neck 
problem", an indication that perhaps there were other 
treatment records available that should have been considered 
in assigning the initial rating for the cervical condition.  
Accordingly, the Board remanded the case to obtain these 
additional treatment records, if any; to obtain the report of 
the x-ray ordered by the October 1994 examiner; and to have a 
current examiner review the medical evidence relevant to the 
period in question, including the October 1994 examination, 
and interpret some of the results for the purpose of 
providing a more informed decision of the degree of 
disability that the veteran was experiencing at the time of 
the initial rating for his service-connected chronic cervical 
spine strain with recurrent left-sided torticollis in 
conjunction with the criteria in the VA Schedule for Rating 
Disabilities.

With regard to additional treatment records, the veteran 
clarified in a statement received by the RO in May 1999 that 
he had received treatment for his neck in 1995 and he 
enclosed a few VA outpatient treatment records from late 1994 
showing complaints of neck pain and findings of stiff, sore 
range of motion of the neck.  Also included was a November 
1994 VA x-ray report showing moderate degenerative changes of 
the cervical spine.  The RO obtained the October 1994 VA x-
ray report that the October 1994 VA examiner had ordered, and 
the impression was moderate degenerative changes mid to 
interior cervical spine with moderately small spinal canal -- 
particularly C5-6.  No fractures were evident.

On a June 1999 VA Spine examination report, the examiner 
reviewed the evidence of record and rendered the opinion that 
at the time the initial rating was assigned the veteran 
probably did have chronic cervical spine strain with 
recurrent torticollis.  The examiner noted that the veteran 
experienced the torticollis about once every three months.  
On examination, there was slight objective evidence of 
painful motion, spasm, weakness and tenderness.  Range of 
motion of the cervical spine was 33 degrees flexion to the 
right; 40 degrees to the left; forward flexion of 22 degrees; 
and backward extension of 42 degrees. The examiner's 
impression was degenerative joint disease of the cervical 
spine with torticollis of the neck of unknown etiology.  The 
examiner stated that there was functional loss due to pain 
confirmed by x-ray.

Based on the objective findings of a "slight" degree of 
painful motion, spasm, weakness and tenderness affecting 
range of motion of the neck and torticollis every three 
months, the Board concludes that an initial rating of 10 
percent may be assigned for service-connected chronic 
cervical spine strain with recurrent left-sided torticollis.  
Because the June 1999 examiner expressed the opinion that the 
veteran probably had recurrent torticollis at the time of the 
October 1994 examination, the Board concludes that the 10 
percent rating may be awarded as the initial rating and that 
"staged" ratings are not indicated by the evidence in this 
case.


ORDER

An initial rating of 10 percent, but not higher, for 
service-connected chronic cervical spine strain with 
recurrent left-sided torticollis is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Medical evidence contemporaneous with the claim for service 
connection for a low back disorder is the evidence that is 
relevant for consideration in assigning an initial disability 
rating rather than medical evidence that may be developed 
years later on remand by the Board.  In this case, the 
service medical records show complaints of low back pain in 
1977, in 1982, and then in 1993 and 1994.  The records from 
1993 and 1994 are more contemporaneous with the assignment of 
an initial rating for the service-connected low back disorder 
and therefore are more probative evidence in that regard than 
are the earlier records.  The October 1994 VA examination 
report is also contemporaneous with the September 1994 claim 
for service connection for a low back disorder and therefore 
it too should be considered in evaluating the appropriate 
initial rating for the service-connected low back pain 
syndrome.

In remanding the case in March 1999, the Board noted that an 
April 1993 service medical record showed "back [range of 
motion] good" which seemed to indicate that there was no 
more than slight limitation of motion at that time.  Service 
medical records showed that from February to April 1994, the 
veteran underwent physical therapy to alleviate his back 
pain, and he reported in April 1994 that this treatment did 
alleviate his symptoms but when the treatment ended his 
symptoms increased again.  On his retirement examination 
report in June 1994, the veteran reported that he had 
recurrent back pain.  Clinical evaluation of the lower 
extremities and the spine were normal, and the examiner 
noted, "[History of] sciatica -- stable no prob[lems] in 
several [(illegible)].  [History of] cramps in legs."  In a 
notation in the service medical records later in June 1994, 
the veteran requested "a refill of Ibuprofen for some back 
pain he has every now and then."

Unfortunately, all the October 1994 VA examiner stated about 
the veteran's low back was that he "touches his toes with 
some difficulty due to low back pain[;] however, he can walk 
on his heels and toes."  The examiner ordered x-rays of the 
low back which were not in the claims file.  Thus, the Board 
remanded the case to get the x-ray reports, to have a more 
thorough examination conducted, and to have the examiner 
state, if possible, whether being able to touch his toes 
indicated limitation of motion and, if so, whether it was 
slight, moderate, or severe, and to state, if possible, what 
the significance was of his being able to walk heels and 
toes.

On remand, the June 1999 examiner provided range of motion in 
degrees for the low back but did not state whether these 
ranges represented normal, slightly limited, moderately 
limited, or severely limited range of motion.  In answer to 
the question whether touching toes with some difficulty due 
to pain would be considered "marked limitation of forward 
bending in standing position", the examiner stated, "I 
would think that marked limitation of forward bending in a 
standing position was slight limitation of motion of the 
back."  The Board notes that it is not clear from this 
statement whether the ability to touch his toes indicated 
slight or marked limitation of forward bending.

The examiner also stated that the significance of the 
veteran's having been able to walk on his toes and heels in 
October 1994 "would indicate a neurological foot drop."  
The Board notes that the there is no evidence of the 
veteran's having a "neurological foot drop" in this case.  
Moreover, a precedent opinion of VA's General Counsel has 
quoted medical evidence suggesting that it would be the 
inability to walk on toes and heels that would suggest a foot 
drop, sciatica, or similar neurological problem, not the 
ability to walk on toes and heels as the veteran in this case 
demonstrated in October 1994.  See VAOPGCPREC 36-97 at para. 
2 (Dec. 12, 1997) (noting that "[t]he clinical features of 
sciatic neuropathy include lower leg and hamstring weakness, 
flail foot, loss of ability to flex and extend the foot at 
the ankle, loss of flexion and extension of the toes, and 
loss of inversion and eversion of the foot.  John Gilroy, 
M.D., Basic Neurology 370 (2d ed. 1990); Arthur K. Asbury, 
Diseases of the Peripheral Nervous System, in 2 Harrison's 
Principles of Internal Medicine 2377 (Kurt J. Isselbacher, 
M.D. et al. eds., 13th ed. 1994)" and that "[a]s a result, 
a patient may have difficulty walking on his or her heels and 
the patient's feet may slap when walking.").

Nevertheless, the Board cannot reject an examiner's statement 
with its own unsubstantiated medical conclusion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board 
must rely on independent medical evidence to support its 
findings and must not refute medical evidence in the record 
with its own unsubstantiated medical conclusions), overruled 
on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board can only remand the case for clarification 
of medical evidence that is unclear, appears insufficient, or 
is otherwise inadequate.  Colvin, 1 Vet. App. at 175.

Therefore, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should ask the veteran if he 
has been treated recently for his 
service-connected connected chronic low 
back pain syndrome with recurrent left 
leg radiculopathy and, if so, the RO 
should obtain any treatment records not 
already in the claims file and place them 
in the claims file. 

2.  The RO should schedule the veteran 
for the type of examination to evaluate 
the degree of disability resulting from 
his service-connected connected chronic 
low back pain syndrome with recurrent 
left leg radiculopathy.

3.  The examiner must record the range of 
motion of the lumbar spine in degrees and 
state whether the range of motion 
represents normal range of motion or 
slight, moderate, or severe limitation in 
the range of motion of the lumbar spine.  
The examiner should take into account 
pain on motion in determining whether 
limitation of motion, if any, is slight, 
moderate, or severe.

The examiner should state whether there 
are any abnormal neurological findings 
pertaining to the low back on 
examination, -- i.e., symptoms compatible 
with sciatic neuropathy such as 
characteristic pain and demonstrable 
muscle spasm or absent ankle jerk -- and 
the examiner should state the frequency 
and duration of the attacks of these 
symptoms if present.

The examiner should note whether the 
following are present or absent on 
examination:  muscle spasm on extreme 
forward bending, marked limitation of 
forward bending in a standing position, 
loss of lateral spine motion (either 
bilateral or unilateral) in a standing 
position, listing of the whole spine to 
the opposite side, or abnormal mobility 
on forced motion.

The examiner must note that the only 
thing the VA examiner stated on the 
October 1994 examination report 
pertaining to range of motion of the low 
back was that the veteran could touch his 
toes with difficulty due to low back 
pain.  The current examiner must render 
an opinion as to whether this statement 
described slight, moderate, or severe 
limitation of flexion of the lumbar 
spine.

The current examiner must note that the 
VA examiner stated on the October 1994 
examination that the veteran could walk 
on his heels and toes.  The June 1999 
examiner stated that the significance of 
this statement was that it "would 
indicate a neurological foot drop."  

There is no evidence of the veteran's 
having a "neurological foot drop" in 
this case.  The current examiner should 
state whether the statement in the June 
1999 examination report was likely a 
typographical error or some other error 
and should state whether it is the 
ability or the inability to walk on heels 
and toes that suggests the presence of a 
foot drop, sciatica, or similar 
neurological problem.

Finally, the examiner should state 
whether the ranges of motion for the 
lumbar spine recorded on the June 1999 
examination report represented normal or 
full range of motion or, if not, whether 
the limitation of motion was slight, 
moderate, or severe.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2.

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO should readjudicate the issue 
of entitlement to an initial disability 
rating in excess of 10 percent for 
service-connected chronic low back pain 
syndrome with recurrent left leg 
radiculopathy considering the evidence in 
its entirety.  The RO may consider 
whether the assignment of "staged" 
ratings is warranted in this case for the 
service-connected disability pursuant to 
the Court's holding in Fenderson v. West, 
12 Vet. App. 119 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



